Citation Nr: 1205212	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability, claimed as sinus infections.

4.  Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for a skin disability is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	David Huffman, Esquire

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and September 2006 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before a Decision Review Officer (DRO) in November 2005, and also before the undersigned at a Travel Board hearing in December 2008.  Transcripts of these hearings are associated with the claims folder.  In July 2009, the Board remanded the appeal for further development.

The Board notes that the claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally claimed as service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the issue as reflected on the title page.

The issues of entitlement to service connection for a sinus disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence reasonably establishes that the Veteran has PTSD stemming from a verified in-service stressor event.

2.  The Veteran was exposed to acoustic trauma during military service.

3.  The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A detailed discussion of VA's various duties to notify and assist is unnecessary in this case, given the favorable nature of the Board's decision.

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

Although VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, effective July 13, 2010, the Board need not address the amended version of the regulation, as the former version allows for an award of service connection.  See 75 Fed. Reg. 39,843 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran claims that several stressors during Vietnam service resulted in PTSD, including an incident where his unit was attacked and sergeant C.M. was killed.  Service personnel records indicate that the Veteran served in Vietnam from January 1969 to January 1970 and from November 1970 to August 1971, and that his military occupational specialty was artillery.  

The AOJ has verified and conceded the stressor surrounding the death of C.M.  What remains to be established for service connection is whether this stressor is related to a current diagnosis of PTSD.

VA treatment records reflect the Veteran has a diagnosis of and has received treatment for PTSD throughout the appeal period.  On May 2005 VA examination, the Veteran, in pertinent part, described symptoms of re-experiencing his unit coming under attack and seeing fellow soldiers being killed.  He reported having nightmares, avoiding activities and situations that might arouse his recollections, and experiencing sleep disturbance, hypervigilance, and discomfort in social situations.  The examining psychologists provided a DSM-IV diagnosis of PTSD based on the Veteran's reported military stressors.

Additionally, in September 2008, the Veteran was evaluated by private psychologist S.B.W.  At that time the Veteran reported receiving incoming fire, his base being overrun, and witnessing death and injury to other soldiers.  Following mental status evaluation, S.B.W. also diagnosed the Veteran with PTSD as a result of his experiences in the military.

Contrary to the above-cited findings is the report of the February 2006 VA examination, in which the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, but instead exhibited symptoms compatible with a diagnosis of anxiety disorder that was "service connected" to his reported traumatic occurrences from the Vietnam war.

There are two medical opinions of record which support that Veteran has a current diagnosis of PTSD related to the conceded stressor event that occurred during service.  Crucially, the only other pertinent medical opinion of record also relates the Veteran's current psychiatric symptoms to traumatic military experiences, but merely disagrees on the current diagnosis of those symptoms.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that a current diagnosis of PTSD is established, and service connection for PTSD is warranted. 

Regarding the claim for tinnitus, in numerous written statements and in his December 2008 testimony before the Board, the Veteran indicated that he first began to experience tinnitus in service.  He asserted that he had brought up the issue of ringing in his ears while in the service, but he recalled being told by medical professionals that the ringing would go away when he got away from artillery noise.  Although he acknowledged that he did not seek treatment for tinnitus after his separation from service, he explained that he did not do so because he had gotten used to the ringing.  His spouse further testified that when she first met the Veteran in 1982, 11 years after separation from service, he had been complaining of ringing in his ears.

At the outset, the Board finds that the medical evidence of record sufficiently confirms a diagnosis of tinnitus.  See the May 2006 VA examination report.  The first element of service connection is accordingly satisfied. 

Regarding the second element of service connection, in-service incurrence, the Veteran reports that he was exposed to excessive weapons noise while in the military.  As noted above, the Veteran was assigned to the artillery in Vietnam.  Additionally, the Veteran's service treatment records reveal that he was treated for "ear trouble" in November 1970.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma during military service.

Finally, with respect to the medical nexus, the Veteran was provided with a VA audiological examination in May 2006, at which time he reported ringing tinnitus.  Given the lack of evidence of hearing loss in service, and the Veteran's inability to recall a specific date of onset of his tinnitus, the examiner concluded that the Veteran's current tinnitus was not caused by his military service.

The Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He and his spouse have additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service. 

The Board acknowledges that the VA examiner offered a negative opinion with respect to this claim.  However, in rendering the negative opinion, the examiner did not consider the Veteran's competent lay testimony of having ringing in his ears while in the service.  Although a specific notation of "ringing in the ears" is not demonstrated in the Veteran's service records, he did seek treatment for noise-related ear trouble in November 1970, and is competent to report that he was experiencing ringing in the ears at this time.  As the VA examiner failed to consider this testimony, the Board concludes that the VA examiner's opinion is entitled to little probative weight. 

Moreover, as the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board therefore concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for PTSD is granted. 

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further disposition of the Veteran's remaining claims.

Regarding the claim for a sinus disability, the Veteran asserts that he experienced continuous nosebleeds while serving Quan Loi.  He claims that he was medevaced to either Bien Hoa or Long Binh, where medical officers treated the problem by what he believes was cauterization.  See DRO Hearing Transcript (Tr.) at 19; see also Board Hearing Tr. at 79.  At the time of his Board hearing, the Veteran testified that this occurred within the initial month or two of his first Vietnam tour from January 1969 to January 1970.  See Board Hearing Tr. at 84.  Service treatment records do not document any such procedure.  However, inpatient clinical records are often maintained separately from service treatment records and filed according to the hospital where treatment occurred.  Thus, the duty to assist requires that such records should be specifically requested on remand.  Then, the Veteran should be afforded a VA examination to determine whether any sinus disability diagnosed on examination is etiologically related to an in-service episode of treatment for nosebleeds in 1969.  In the event no inpatient clinical records are found after an exhaustive search, the examiner will be asked to accept as truthful for purposes of this remand that the episode occurred essentially as the Veteran has related this event.  In this regard, the Board notes that the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Veteran is also competent to testify as to a symptom such as nosebleeds, which are non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran credible on this point as there is no evidence of record that calls into question his veracity.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Regarding the claim for hearing loss, as noted above the Veteran was provided with a VA audiological examination in May 2006.  In concluding that it was less likely than not that the Veteran's bilateral hearing loss was related to his military noise exposure, the examiner reasoned that four audiometric evaluations in service, including the Veteran's separation physical had all been normal, and that there was no other evidence of hearing loss during service.

However, the examiner's recitation of the Veteran's service treatment records was not entirely accurate.  Specifically, in November 1970, the Veteran was seen for an ear, nose and throat (ENT) evaluation complaining of decreased hearing.  An audiogram was conducted that demonstrated inconsistent results and was therefore deemed invalid.  The test was repeated and the examiner indicated that the results were "borderline within normal limits" (Emphasis added).  In this regard, although the November 1970 audiograms are presented in graphical format and therefore uninterpretable by the Board, it appears that some of the frequencies during that second test may support a finding hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Therefore, the rationale provided by the May 2006 VA examiner is inadequate, as the record reflects that not all in-service audiograms were normal and the examiner did not address conceded in-service acoustic trauma, thereby rendering the examination as a whole inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the report of examination is inadequate for rating purposes, an additional opinion is required on remand.  Furthermore, the examiner should provide numerical readings for the two uninterpreted November 1970 audiograms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient clinical records pertaining to treatment the Veteran reportedly received for nosebleeds at a hospital in Bien Hai, Vietnam, or Long Binh, Vietnam from January 1969 to January 1970.  If a smaller date range is necessary, please search for records from January 1969 to March 1969.  If no such records are available, a search of extracts Surgeon General's Office (SGO) should be conducted of any other appropriate custodian.  All efforts must be documented in the claims folder. 

2.  After completing the above, schedule the Veteran for an examination to determine the nature of any sinus disability, and to provide an opinion as to its possible relationship to service.  The Veteran's claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that this was done. 

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current sinus disability is related to in-service treatment of nosebleeds in 1969, or is otherwise related to an event, injury, or disease in service.  Even if there is no documentation of such in-service treatment of nosebleeds in 1969, the examiner should accept as true the occurrence of this event and the opinion should address the etiological relationship between the in-service event and the current sinus disability. 

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Forward the claims file to the examiner who conducted the May 2006 audiological examination for the purpose of preparing an addendum to the May 2006 report of examination.  The examiner is requested to:

(a)  Provide numeric readings for both November 24, 1970, audiograms.

(b)  Address whether the Veteran's bilateral hearing loss is related to service, which includes specific consideration of the November 1970 complaint of difficulty hearing and the accompanying audiograms.  For the purposes of providing this opinion the examiner will accept as fact the Veteran's exposure to acoustic trauma in service.  The examiner should then opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's current hearing loss is related to noise exposure during military service.  
The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  If the examiner who conducted the May 2006 examination is not available, ensure that whomever conducts the new audiological examination fully and comprehensively addresses these questions.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


